Case 2:19-cv-04861-SVW-AFM Document 37 Filed 05/12/20 Page 1 of 5 Page ID #:192




  1 JOHNSON FISTEL, LLP
    Frank J. Johnson, Esq. (SBN 174882)
  2 FrankJ@johnsonfistel.com
    Brett M. Middleton, Esq. (SBN 199427)
  3 BrettM@johnsonfistel.com
    Kristen L. O’Connor, Esq. (SBN 305113)
  4 KristenO@johnsonfistel.com
    655 West Broadway, Suite 1400
  5 San Diego, CA 92101
    Telephone: (619) 230-0063
  6 Facsimile: (619) 255-1856
  7 Attorneys for Plaintiff
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10 SONNY MCPHERSON, Derivatively on           Case No. 2:19-cv-04861-SVW-AFM
   behalf of ACTIVISION BLIZZARD,
11 INC.,                                      Assigned for All Purposes to the
                                              Honorable Stephen V. Wilson
12                      Plaintiff,
13         vs.                                STIPULATION AND REQUEST FOR
                                              VOLUNTARY DISMISSAL WITHOUT
14 ROBERT A. KOTICK, SPENCER                  PREJUDICE PURSUANT TO FED. R.
   NEUMANN, COLLISTER “CODDY”                 CIV. P. 23.1(c) and 41(a)
15 JOHNSON, REVETA BOWERS,
   ROBERT J. CORTI, HENDRIK J.
16 HARTONG III, BRIAN G. KELLY,               Date Action Filed: June 4, 2019
   BARRY MEYER, ROBERT
17 MORGADO, PETER NOLAN, CASEY
   WASSERMAN, and ELAINE WYNN
18
                     Defendants,
19
        -and-
20
   ACTIVISION BLIZZARD, INC., a
21 Delaware corporation,
22                      Nominal Defendant.
23
24
25
26
27
28

             STIPULATION AND REQUEST FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                            PURSUANT TO FED. R. CIV. P. 23.1(c) and 41(a)
Case 2:19-cv-04861-SVW-AFM Document 37 Filed 05/12/20 Page 2 of 5 Page ID #:193




  1        WHEREAS, the above-captioned shareholder derivative action (“Derivative
  2 Action”) was filed on June 4, 2019 in this Court by Plaintiff Sonny McPherson
  3 (“Plaintiff”) against the Individual Defendants,1 who are certain current and former
  4 directors and officers of Nominal Defendant Activision Blizzard, Inc. (“Activision” or
  5 the “Company”) (Activision, together with the Individual Defendants, are collectively
  6 referred to herein as “Defendants,” and Plaintiff and Defendants are collectively
  7 referred to herein as the “Parties”);
  8        WHEREAS, a class action alleging violations of the federal securities laws
  9 against Activision and certain of its officers and directors was filed in this Court: Chase
10 Hamano v. Activision Blizzard, Inc., et al., Case No. 2:19-cv-03788-SVW-AFM (the
11 “Securities Class Action”);
12         WHEREAS, the Parties agree that the Derivative Action and the Securities Class
13 Action involved some of the same parties and factual allegations;
14         WHEREAS, the Derivative Action asserts claims against the Individual
15 Defendants for breaches of fiduciary duties, abuse of control, violations of Section
16 29(B) of the Securities Exchange Act of 1934, gross mismanagement, waste of
17 corporate assets, and unjust enrichment, as well as seeks contribution, derivatively on
18 behalf of the Company, from the Individual Defendants under Sections 10(b) and 21D
19 of the Securities Exchange Act of 1934;
20         WHEREAS, on October 29, 2019, this Court entered an order deferring the
21 Derivative Action until an order was issued resolving any motion to dismiss any
22 amended complaint filed in the Securities Class Action;
23         WHEREAS, on October 30, 2019, the Court entered an order moving the
24 Derivative Action to the inactive calendar pending the outcome of the Securities Class
25 Action motion to dismiss;
26    1
     The Individual Defendants include: Robert A. Kotick, Spencer Neumann, Collister
27 “Coddy” Johnson, Reveta Bowers, Robert J. Corti, Hendrik J. Hartong III, Brian G.
   Kelly, Barry Meyer, Robert Morgado, Peter Nolan, Casey Wasserman, and Elaine
28 Wynn.
                                                 1
              STIPULATION AND REQUEST FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                             PURSUANT TO FED. R. CIV. P. 23.1(c) and 41(a)
Case 2:19-cv-04861-SVW-AFM Document 37 Filed 05/12/20 Page 3 of 5 Page ID #:194




  1        WHEREAS, on March 23, 2020, the Court entered an order granting the motion
  2 to dismiss with leave to amend in the Securities Class Action;
  3        WHEREAS, on April 9, 2020, the Court entered Judgment in favor of the
  4 defendants in the Securities Class Action because the plaintiff in that action did not
  5 amend the complaint within the allotted timeframe;
  6        WHEREAS, under Federal Rule of Civil Procedure 41(a)(1)(A), Plaintiff is
  7 entitled to dismiss this Derivative Action by filing “a notice of dismissal before the
  8 opposing party serves either an answer or a motion for summary judgment . . .” or “a
  9 stipulation of dismissal signed by all parties who have appeared;”
10         WHEREAS, Federal Rule of Civil Procedure 23.1(c) provides, in relevant part,
11 “[a] derivative action may be settled, voluntarily dismissed, or compromised only with
12 the court’s approval . . .”;
13         WHEREAS, Defendants have neither answered the complaint filed in the
14 Derivative Action, nor moved for summary judgment;
15         WHEREAS, following careful consideration, Plaintiff has elected to voluntarily
16 dismiss this Derivative Action without prejudice. Counsel for Plaintiff and Defendants
17 have met and conferred regarding this Derivative Action and agree that all parties will
18 bear their own costs and fees upon Plaintiff’s voluntary dismissal of this Derivative
19 Action without prejudice. No payment has been made, nor will one be made, to
20 Plaintiff or his attorneys for this dismissal;
21         WHEREAS, notice of the voluntary dismissal is not required in this instance
22 because: (i) no payment has been made to any party or their counsel in connection with
23 the voluntary dismissal; (ii) the voluntary dismissal is made without prejudice and
24 therefore will not have any preclusive effect on any other action; (iii) Defendants will
25 not suffer any prejudice as they have indicated they do not oppose this voluntary
26 dismissal; and (iv) there is no trace of collusion or any other improper motivation
27 underlying this voluntary dismissal; and
28
                                                2
             STIPULATION AND REQUEST FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                            PURSUANT TO FED. R. CIV. P. 23.1(c) and 41(a)
Case 2:19-cv-04861-SVW-AFM Document 37 Filed 05/12/20 Page 4 of 5 Page ID #:195




  1        WHEREFORE, the Parties, through their undersigned counsel, hereby agree,
  2 stipulate, and respectfully request that the Court enter an Order dismissing this Action
  3 without prejudice, with all parties to bear their own costs and fees.
  4                                            Respectfully submitted,
  5   DATED: May 12, 2020                      JOHNSON FISTEL, LLP
  6                                            /s/ Brett M. Middleton
                                               BRETT M. MIDDLETON (SBN 199427)
  7
                                               FRANK J. JOHNSON (SBN 174882)
  8                                            KRISTEN L. O’CONNOR (SBN 305113)
                                               655 West Broadway, Suite 1400
  9                                            San Diego, CA 92101
                                               Telephone: (619) 230-0063
10                                             Facsimile: (619) 255-1856
                                               FrankJ@johnsonfistel.com
11                                             BrettM@johnsonfistel.com
                                               KristenO@johnsonfistel.com
12
                                               Attorneys for Plaintiff
13
14    DATED: May 12, 2020                       /s/ Ryan E. Blair
                                                RYAN E. BLAIR (246724)
15
16                                              COOLEY LLP
                                                KOJI F. FUKUMURA (189719)
17                                              RYAN E. BLAIR (246724)
                                                HEATHER M. SPEERS (305380)
18                                              4401 Eastgate Mall
                                                San Diego, CA 92121
19                                              Telephone: (858) 550-6000
                                                Facsimile: (858) 550-6420
20
                                                Attorneys for Defendants Robert A.
21                                              Kotick, Collister Johnson, Reveta
                                                Bowers, Robert J. Corti, Hendrik J.
22                                              Hartong III, Brian G. Kelly, Barry Meyer,
                                                Robert Morgado, Peter Nolan, Casey
23                                              Wasserman, Elaine Wynn, and Nominal
                                                Defendant Activision Blizzard, Inc.
24
25
26
27
28
                                                3
              STIPULATION AND REQUEST FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                             PURSUANT TO FED. R. CIV. P. 23.1(c) and 41(a)
Case 2:19-cv-04861-SVW-AFM Document 37 Filed 05/12/20 Page 5 of 5 Page ID #:196




  1   DATED: May 12, 2020                     /s/ Craig Varnen
                                              CRAIG VARNEN (170263)
  2
  3                                           IRELL & MANELLA
                                              CRAIG VARNEN (170263)
  4                                           ALAINA ASHLEY BIRD (318044)
                                              1800 Ave. of the Stars
  5                                           Suite 900
                                              Los Angeles, CA 90067-4276
  6                                           Telephone: (310) 203-7550
                                              Facsimile: (310) 203-7199
  7
                                              Attorneys for Defendant Spencer Neumann
  8
  9
10
11                            SIGNATURE ATTESTATION
12        Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I, Brett M. Middleton, attest on
13 behalf of all other signatories that concurrence with the content of this filing and
14 authorization to make this filing have been obtained from each of the other signatories.
15
16
17    DATED: May 12, 2020                    /s/ Brett M. Middleton
                                             BRETT M. MIDDLETON (SBN 199427)
18
19
20
21
22
23
24
25
26
27
28
                                               4
             STIPULATION AND REQUEST FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                            PURSUANT TO FED. R. CIV. P. 23.1(c) and 41(a)
